Citation Nr: 1034377	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  96-45 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 
1991) for disability resulting from medical and dental treatment 
performed at VA facilities since July 1974.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, NY.

The Board remanded this claim to the RO in June 2005 and July 
2008.  

For the reasons outlined below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
Veteran of any further action required on his part.


REMAND

Regrettably, further remand of this case is required.  The 
Veteran requested a Board hearing in connection with his claim to 
be held at the RO.  He was afforded the requested hearing in 
December 2008.  Unfortunately, the individual who conducted the 
Veteran's December 2008 hearing is no longer employed with the 
Board.  In consequence, in June 2010 the Board sent the Veteran 
correspondence requesting that he clarify whether he wanted 
another Board hearing.  In July 2010 he responded by requesting a 
Board videoconference hearing.

Given the Veteran's July 2010 clarification as to the type of 
additional hearing requested, the Board will remand the case to 
afford the Veteran a videoconference hearing before a Veterans 
Law Judge.



Accordingly, this case is REMANDED to the RO for the following 
action:

The RO should schedule the Veteran for a 
Board videoconference hearing.  He should 
be notified of the date and time of the 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. 
App. 369 (1999).  





_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

